                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HONG KONG UCLOUDLINK                               Case No. 18-cv-05031-EMC
                                         NETWORK TECHNOLOGY LIMITED, et
                                   8     al.,
                                                                                            ORDER GRANTING IN PART AND
                                   9                      Plaintiffs,                       DENYING IN PART DEFENDANTS’
                                                                                            MOTION FOR LEAVE TO FILE
                                  10             v.                                         AMENDED ANSWER AND
                                                                                            COUNTERCLAIMS
                                  11     SIMO HOLDINGS INC., et al.,
                                                                                            Docket No. 17
                                  12                      Defendants.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          Plaintiffs in this patent infringement case are:

                                  16              •    Hong Kong uCloudlink Network Technology Limited (“uCloudlink Hong Kong”)

                                  17                   and

                                  18              •    uCloudlink (America), Ltd. (“uCloudlink America”) (collectively, “uCloudlink”).

                                  19          Defendants, in turn, are:

                                  20              •    SIMO Holdings Inc. (“SIMO”) and

                                  21              •    Skyroam, Inc. (“Skyroam America”) (collectively, “Skyroam”).

                                  22          Currently pending before the Court is Skyroam’s motion for leave to file an amended

                                  23   answer and counterclaims. The gist of the motion is that Skyroam wants to add counterclaims for

                                  24   trade secret misappropriation (under federal and state law) and add new parties to the case. The

                                  25   new parties are:

                                  26               •   an additional counterclaimant, Shenzhen Skyroam Technology Co., Ltd.

                                  27                   (“Skyroam Shenzhen”), and

                                  28               •   two additional counterdefendants, Shenzhen uCloudlink Network Technology Co.,
                                   1                   Ltd. (“uCloudlink Shenzhen”) and uCloudlink (HK) Ltd. (“uCloudlink HK”).

                                   2                        I.    FACTUAL & PROCEDURAL BACKGROUND

                                   3           The sequence of events leading to Skyroam’s motion began in a different lawsuit pending

                                   4   in the Southern District of New York. In the New York case, Skyroam asserted a claim of patent

                                   5   infringement against uCloudlink. During discovery, uCloudlink produced to Skyroam certain

                                   6   documents belonging to Skyroam, which, according to Skyroam, contained Skyroam trade secrets.

                                   7   It appears that uCloudlink was in possession of the Skyroam documents as a result of its hiring as

                                   8   an employee an individual by the name of Bin Wang. Mr. Wang previously worked for Skyroam

                                   9   Shenzhen, but he left its employment and eventually started to work for a uCloudlink entity. That

                                  10   entity appears to be uCloudlink Shenzhen, which is one of the companies that Skyroam wishes to

                                  11   add as a counterdefendant to the case.

                                  12           After learning that uCloudlink was in possession of the Skyroam documents, Skyroam was
Northern District of California
 United States District Court




                                  13   given leave to take the deposition of Mr. Wang (as part of the New York case). During his

                                  14   deposition, Mr. Wang claimed that Skyroam documents “were accidentally copied and transferred

                                  15   to [his] uCloudlink work computer when [he] was copying [his] personal information [from his

                                  16   home computer] to [his] uCloudlink work computer.” Opp’n, Ex. B (Wang Depo. at 75). Mr.

                                  17   Wang also claimed that no other uCloudlink employee ever saw or used the Skyroam documents,

                                  18   see Opp’n, Ex. B (Wang Depo. at 162, 228-29), and that he himself never used the Skyroam

                                  19   documents to develop the uCloudlink patents on which he was a named inventor. See Opp’n, Ex.

                                  20   B (Wang Depo. at 161-62, 195, 230-31). However, during the deposition, Mr. Wang at various

                                  21   times also invoked the protections of the Fifth Amendment. See, e.g., Opp’n, Ex. B (Wang Depo.

                                  22   at 147, 168, 195).

                                  23           Apparently, some time after the deposition was completed, uCloudlink terminated Mr.

                                  24   Wang.

                                  25           Shortly after the deposition, Skyroam moved the New York court for leave to add claims

                                  26   for trade secret misappropriation to the case. The New York court denied the motion, noting that

                                  27   (1) “[w]hether or not uCloudlink misappropriated trade secrets from SIMO is almost entirely

                                  28   irrelevant to the question of whether uCloudlink infringed SIMO’s patents” and that (2) “this case
                                                                                        2
                                   1   has progressed substantially, and amendment at this late stage to add an entirely new cluster of

                                   2   claims risks derailing the discovery process, which is currently scheduled to close February 15,

                                   3   2019.” SIMO Holdings Inc. v. Hong Kong uCloudlink Network Tech. Ltd., No. C-18-5427 (JSR)

                                   4   (S.D.N.Y.) (Docket No. 66) (Order at 2-3).

                                   5          Having been denied relief by the New York court, Skyroam now asks for leave to add

                                   6   trade secret misappropriation claims to the instant case. More specifically, Skyroam would like to

                                   7   add such claims pursuant to both the federal Defend Trade Secrets Act (“DTSA”) and the

                                   8   California Uniform Trade Secrets Act (“CUTSA”). See Mot. at 6. In addition, as part of the

                                   9   proposed amendment, Skyroam would like to add an additional counterclaimant (Skyroam

                                  10   Shenzhen, who previously employed Mr. Wang) and two additional counterdefendants

                                  11   (uCloudlink Shenzhen, who later employed Mr. Wang, and uCloudlink HK, whom Skyroam

                                  12   claims is the parent company of the other uCloudlink entities).
Northern District of California
 United States District Court




                                  13                                        II.       DISCUSSION

                                  14   A.     Legal Standard

                                  15          Under Federal Rule of Civil Procedure 15, “a court should freely give leave [to amend]

                                  16   when justice so requires.” Fed. R. Civ. P. 15(a)(2). The Ninth Circuit has instructed that a district

                                  17   court “may deny leave to amend due to ‘undue delay, bad faith or dilatory motive on the part of

                                  18   the movant, repeated failure to cure deficiencies by amendments previously allowed, undue

                                  19   prejudice to the opposing party by virtue of allowance of the amendment, [and] futility of

                                  20   amendment.’” Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008) (quoting

                                  21   Foman v. Davis, 371 U.S. 178, 182 (1962)). “Not all of the factors merit equal weight.”

                                  22   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). See, e.g., DCD

                                  23   Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987) (stating that “delay, by itself, is

                                  24   insufficient to justify denial of leave to amend”). “Prejudice is the ‘touchstone of the inquiry

                                  25   under rule 15(a).’ Absent prejudice, or a strong showing of any of the remaining Foman factors,

                                  26   there exists a presumption under Rule 15(a) in favor of granting leave to amend.” Eminence, 316

                                  27   F.3d at 1052.

                                  28
                                                                                         3
                                   1   B.     Adding Trade Secret Misappropriation Claims

                                   2          uCloudlink argues that the Court should deny the motion for leave to add claims for trade

                                   3   secret misappropriation because of futility and prejudice.

                                   4          The futility argument is without merit. According to uCloudlink, the misappropriation

                                   5   claims are futile because discovery in the New York case “revealed that none one at uCloudlink

                                   6   had access to the [Skyroam] documents in Mr. Wang’s possession, none of the information was

                                   7   used by anyone at uCloudlink, including Mr. Wang, and no one from uCloudlink directed Mr.

                                   8   Wang to obtain these documents or work for [Skyroam].” Opp’n at 2. uCloudlink adds that, at

                                   9   most, the evidence shows that, “because Mr. Wang used his personal home computer and

                                  10   [Skyroam] work computer interchangeably while working at Shenzhen Skyroam, a handful of

                                  11   [Skyroam] documents were later mistakenly transferred to Mr. Wang’s uCloudlink work computer

                                  12   when he was copying his personal information to his uCloudlink work computer from his personal
Northern District of California
 United States District Court




                                  13   computer.” Opp’n at 3.

                                  14          uCloudlink’s futility argument is based on the deposition testimony of Mr. Wang alone.

                                  15   There is no indication that Skyroam has been able to take additional discovery to test the

                                  16   assertions that Mr. Wang made in his deposition. Moreover, whether Mr. Wang was being

                                  17   truthful or providing full disclosure is at least questionable given that he invoked the Fifth

                                  18   Amendment several times during his deposition. Futility is a high standard and, at this point, there

                                  19   simply is not enough for this Court to say that a trade secret misappropriation claim would not be

                                  20   possible.

                                  21          As for uCloudlink’s prejudice argument, it is a closer call but ultimately fares no better.

                                  22   uCloudlink does not dispute that permissive counterclaims may be made pursuant to Federal Rule

                                  23   of Civil Procedure 13(b); however, it argues that this Court should nevertheless follow the New

                                  24   York court’s lead – i.e., hold that the trade secret misappropriation claims are separate disputes

                                  25   that should be resolved in a separate lawsuit. See SIMO Holdings Inc. v. Hong Kong uCloudlink

                                  26   Network Tech. Ltd., No. C-18-5427 (JSR) (S.D.N.Y.) (Docket No. 66) (Order at 3) (“These are, at

                                  27   bottom, two entirely discrete and unrelated disputes. Whether or not uCloudlink misappropriated

                                  28   trade secrets from SIMO is almost entirely irrelevant to the question of whether uCloudlink
                                                                                          4
                                   1   infringed SIMO’s patents.”). uCloudlink does not dispute that the New York court’s denial of

                                   2   leave to amend was also influenced by timing (i.e., fact discovery was due to close in a few

                                   3   months); however, uCloudlink emphasizes that the New York court indicated that, even if it were

                                   4   to allow amendment, it would still try the misappropriation claims separately from the patent

                                   5   infringement claims.

                                   6          But the New York court’s ruling is not binding on this Court. Moreover, the New York

                                   7   court was evaluating prejudice from a different perspective. In the New York case, Skyroam was

                                   8   claiming uCloudlink had committed patent infringement and wanted to add a claim that

                                   9   uCloudlink was engaging in other bad behavior – i.e., trade secret misappropriation. Therefore,

                                  10   the New York court was understandably concerned about a “risk that the jury would simply view

                                  11   the evidence [of misappropriation] as proof of uCloudlink’s propensity for underhanded dealings,”

                                  12   i.e., willful patent infringement. SIMO Holdings Inc. v. Hong Kong uCloudlink Network Tech.
Northern District of California
 United States District Court




                                  13   Ltd., No. C-18-5427 (JSR) (S.D.N.Y.) (Docket No. 66) (Order at 3). In the instant case, it is

                                  14   uCloudlink that is claiming patent infringement, not Skyroam, and Skyroam simply wants to add a

                                  15   counterclaim for trade secret misappropriation.

                                  16          To be sure, Skyroam is not asserting that uCloudlink’s misappropriation enabled

                                  17   uCloudlink to invent the patents at issue in the infringement claims. Nevertheless, that does not

                                  18   necessarily mean that the misappropriation and infringement claims are so distinct that it makes no

                                  19   sense to litigate them together. The same technology could inform both sets of claims. While

                                  20   uCloudlink might, at some later point, be able to show that the technology at issue is sufficiently

                                  21   different such that the claims should be severed – or that there are other reasons to support

                                  22   severance – at this juncture it is premature for the Court to make a ruling that the claims are so

                                  23   distinct that amendment should be barred at the outset on the ground of prejudice where the Court

                                  24   has case management tools such as severance at its disposal.

                                  25          Accordingly, the Court shall allow Skyroam to amend its counterclaims and plead causes

                                  26   of action for trade secret misappropriation. The Court reserves the right to consider, at a later

                                  27   point, whether severance or bifurcation of the trade secret misappropriation claims is appropriate.

                                  28
                                                                                         5
                                   1   C.     Adding New Counterclaimant (Skyroam Shenzhen)

                                   2          uCloudlink’s opposition to adding Skyroam Shenzhen as a counterclaimant is predicated

                                   3   on the same arguments above – i.e., that any claim of trade secret misappropriation would be futile

                                   4   and prejudicial. Because the Court rejects both the futility and prejudice arguments, it gives

                                   5   Skyroam leave to add Skyroam Shenzhen as a counterclaimant.

                                   6   D.     Adding New Counterdefendants (uCloudlink Shenzhen and uCloudlink HK)

                                   7          uCloudlink also opposes adding uCloudlink Shenzhen and uCloudlink HK as

                                   8   counterclaimants based on the same futility and prejudice arguments above. In addition,

                                   9   uCloudlink argues that adding these counterclaimants would, in effect, be futile because the Court

                                  10   lacks personal jurisdiction over them. In response, Skyroam argues that it has sufficiently made

                                  11   out a prima facie case of specific jurisdiction.1 In the alternative, Skyroam asks for permission to

                                  12   take jurisdictional discovery.
Northern District of California
 United States District Court




                                  13          1.      Specific Jurisdiction

                                  14          The Ninth Circuit has

                                  15                  established a three-prong test for analyzing a claim of specific
                                                      personal jurisdiction:
                                  16
                                                      (1) The non-resident defendant must purposefully direct his
                                  17                  activities or consummate some transaction with the forum or
                                                      resident thereof; or perform some act by which he purposefully
                                  18                  avails himself of the privilege of conducting activities in the forum,
                                                      thereby invoking the benefits and protections of its laws;
                                  19
                                                      (2) the claim must be one which arises out of or relates to the
                                  20                  defendant’s forum-related activities; and
                                  21                  (3) the exercise of jurisdiction must comport with fair play and
                                                      substantial justice, i.e. it must be reasonable.
                                  22

                                  23   Schwarzenegger, 374 F.3d at 802.

                                  24          With respect to the first prong of the test, the Ninth Circuit has stated that “availment and

                                  25
                                       1
                                  26     See Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004) (noting that a
                                       court considers a plaintiff’s pleadings and affidavits in assessing whether there is a prima facie
                                  27   showing of personal jurisdiction; “[a]lthough the plaintiff cannot ‘simply rest on the bare
                                       allegations of its complaint,’ uncontroverted allegations in the complaint must be taken as true”
                                  28   and “[c]onflicts between parties over statements contained in affidavits must be resolved in the
                                       plaintiff’s favor”).
                                                                                         6
                                   1   direction are . . . two distinct concepts, and, while “[a] purposeful availment analysis is most often

                                   2   used in suits sounding in contract,” “[a] purposeful direction analysis . . . is most often used in

                                   3   suits sounding in tort.” Id.

                                   4          In the instant case, a purposeful direction analysis is appropriate because the trade secret

                                   5   misappropriation claims are based in tort, not contract. According to Skyroam, uCloudlink

                                   6   Shenzhen and uCloudlink HK’s own contacts with California constitute purposeful direction.

                                   7   Skyroam further argues that uCloudlink Hong Kong and uCloudlink American have contacts with

                                   8   California that can be attributed or imputed to uCloudlink Shenzhen and uCloudlink HK.

                                   9          2.      Direct Contacts

                                  10          Skyroam contends that the trade secret misappropriation claims are based on direct

                                  11   contacts that uCloudlink Shenzhen and uCloudlink HK have with California, but the argument is

                                  12   not persuasive for several reasons.
Northern District of California
 United States District Court




                                  13          First, even if uCloudlink Shenzhen and uCloudlink HK were involved with the alleged

                                  14   theft, the theft itself appears to have taken place in China, not California – i.e., when Mr. Wang

                                  15   left employment with Skyroam Shenzhen, which is located in China, and took the alleged trade

                                  16   secrets with him. Also, Mr. Wang seems to have taken the alleged trade secrets with him to his

                                  17   new employer, uCloudlink Shenzhen – a company that is is also based in China, not California.

                                  18          Second, Skyroam tries to argue that there are California contacts because Skyroam

                                  19   America is based in California and suffered injury there as a result of the misappropriation by

                                  20   uCloudlink Shenzhen and uCloudlink HK. See Mot. at 13-14 (arguing that there is personal

                                  21   jurisdiction in California because Skyroam America suffered harm in California where its

                                  22   principal place of business is). But this argument has no force in light of Walden v. Fiore, 571

                                  23   U.S. 277 (2014).2 As this Court has noted:

                                  24                  In Walden, the defendant was a DEA agent who seized $97,000 in
                                                      cash from the plaintiffs while they were at an airport in Atlanta,
                                  25                  Georgia. See id. at 1119. The plaintiffs were citizens of Nevada.
                                                      See id. The plaintiffs filed a lawsuit against the defendant in the
                                  26
                                  27   2
                                        Notably, the case on which Skyroam relies, Applied Materials, Inc. v. Advanced Micro-
                                  28   Fabrication Equipment, Inc., No. C 07-05248 JW, 2008 WL 11398913 (N.D. Cal. Feb. 29, 2008),
                                       predates Walden.
                                                                                     7
                                                        District of Nevada, asserting a violation of their constitutional rights.
                                   1                    See id. at 1120. The defendant argued that the Nevada federal court
                                                        lacked personal jurisdiction over him, and the Supreme Court agreed
                                   2                    on grounds that the defendant had not taken any action expressly
                                                        targeting the state of Nevada. See id. at 1121.
                                   3
                                                        The Court noted that all of the defendant’s actions – approaching,
                                   4                    questioning, and searching the plaintiffs – occurred in Georgia. See
                                                        id. at 1124. The defendant “never traveled to, conducted activities
                                   5                    within, contacted anyone in, or sent anything or anyone to Nevada.”
                                                        Id. The fact that the defendant might have known that plaintiffs
                                   6                    would suffer foreseeable harm in Nevada, where they lived, was not
                                                        enough to establish minimum contacts. See id. As the Court
                                   7                    explained, “our ‘minimum contacts’ analysis looks to the
                                                        defendant’s contacts with the forum State itself, not the defendant’s
                                   8                    contacts with persons who reside there.” Id. at 1122. “[T]he
                                                        plaintiff cannot be the only link between the defendant and the
                                   9                    forum. Rather, it is the defendant’s conduct that must form the
                                                        necessary connection with the forum State that is the basis for its
                                  10                    jurisdiction over him.” Id. “Due process requires that a defendant
                                                        be haled into court in a forum State based on his own affiliation with
                                  11                    the State, not based on the ‘random, fortuitous, or attenuated’
                                                        contacts he makes by interacting with other persons affiliated with
                                  12                    the State.” Id. at 1123. “[H]owever significant the plaintiff’s
Northern District of California




                                                        contacts with the forum may be, those contacts cannot be ‘decisive
 United States District Court




                                  13                    in determining whether the defendant’s due process rights are
                                                        violated.’” Id. at 1122.
                                  14

                                  15   Blazheiev v. Ubisoft Toronto Inc., No. 17-cv-07160-EMC, 2018 U.S. Dist. LEXIS 117446, at *12-

                                  16   14 (N.D. Cal. July 13, 2018). The fact that a California company was injured as a result of

                                  17   conduct by a non-forum resident whose conduct occurred outside the forum is insignificant in

                                  18   itself to confer jurisdiction.

                                  19           Finally, Skyroam argues that there is purposeful direction, at the very least, as to

                                  20   uCloudlink Shenzhen. Skyroam explains as follows:

                                  21                •   uCloudlink has a global roaming product.

                                  22                •   That product uses Skyroam’s trade secrets.

                                  23                •   The product is offered for sale and is sold in California.

                                  24                •   Even to the extent the product is offered for sale and sold elsewhere, the product

                                  25                    can still be used by a consumer in California (indeed, that is the point of global

                                  26                    roaming).

                                  27                •   Anytime the product (which incorporates the trade secrets) is used in California –

                                  28                    whether by a California consumer or a non-California consumer who happens to
                                                                                           8
                                   1                   be in California – uCloudlink Shenzhen plays a role. More specifically, in order

                                   2                   for customers in California to use global roaming, uCloudlink Shenzhen’s backend

                                   3                   servers (which are purportedly based in Asia) are used. Thus, uCloudlink

                                   4                   Shenzhen basically provides services to California.

                                   5          The Court is not persuaded that the above facts (as alleged) are enough to constitute

                                   6   purposeful direction. In essence, Skyroam is arguing that it is foreseeable to uCloudlink Shenzhen

                                   7   that it could be haled into Court in California because uCloudlink’s global roaming product is put

                                   8   into the stream of commerce and thus inevitably uCloudlink Shenzhen will be called upon to

                                   9   provide services in California through its back end servers in Asia. But this argument is

                                  10   problematic in light of Holland America Line, Inc. v. Wartsila North America, Inc., 485 F.3d 450,

                                  11   459 (9th Cir. 2007). There, the Ninth Circuit noted that, under Asahi Metal Industry Co. v.

                                  12   Superior Court, 480 U.S. 102 (1987),
Northern District of California
 United States District Court




                                  13                  [t]he placement of a product into the stream of commerce, without
                                                      more, is not an act purposefully directed toward a forum state. Even
                                  14                  a defendant’s awareness that the stream of commerce may or will
                                                      sweep the product into the forum state does not convert the mere act
                                  15                  of placing the product into the stream of commerce into an act
                                                      purposefully directed toward the forum state.
                                  16
                                                      ....
                                  17
                                                      Nor do the allegations against Wartsila Finland support a theory of
                                  18                  purposeful availment. Asahi requires “something more” than the
                                                      mere placement of a product into a stream of commerce, and
                                  19                  Holland America has failed to demonstrate the requisite extra
                                                      showing here.
                                  20

                                  21   Holland, 485 F.3d at 459 (emphasis added). The mere likelihood that uCloudlink Shenzhen’s

                                  22   services will be employed in the United States and other parts of the world itself is insufficient to

                                  23   confer jurisdiction.

                                  24          World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286 (1980), on which Skyroam

                                  25   relies, does not compel a contrary result. World-Wide was a products liability case. The Supreme

                                  26   Court noted that,

                                  27                  [w]hen a corporation “purposefully avails itself of the privilege of
                                                      conducting activities within the forum State,” it has clear notice that
                                  28                  it is subject to suit there, and can act to alleviate the risk of
                                                                                         9
                                                      burdensome litigation by procuring insurance, passing the expected
                                   1                  costs on to customers, or, if the risks are too great, severing its
                                                      connection with the State. Hence if the sale of a product of a
                                   2                  manufacturer or distributor such as Audi or Volkswagen is not
                                                      simply an isolated occurrence, but arises from the efforts of the
                                   3                  manufacturer or distributor to serve, directly or indirectly, the
                                                      market for its product in other States, it is not unreasonable to
                                   4                  subject it to suit in one of those States if its allegedly defective
                                                      merchandise has there been the source of injury to its owner or to
                                   5                  others. The forum State does not exceed its powers under the Due
                                                      Process Clause if it asserts personal jurisdiction over a corporation
                                   6                  that delivers its products into the stream of commerce with the
                                                      expectation that they will be purchased by consumers in the forum
                                   7                  State.
                                   8   Id. at 297-98 (emphasis added).

                                   9           In the instant case, Skyroam has failed to identify what specific efforts uCloudlink or

                                  10   uCloudlink Shenzhen has made to serve the market in California. Skyroam has simply made a

                                  11   conclusory assertion, “[o]n information and belief, [that] the uCloudlink entities directly market,

                                  12   ship, distribute, offer for sale, sell, and advertise products that use [Skyroam’s] trade secrets in this
Northern District of California
 United States District Court




                                  13   District.”3 Mot. at 15.

                                  14           3.     Attributed or Imputed Contacts

                                  15           Skyroam argues that, even if uCloudlink Shenzhen and uCloudlink HK have no direct

                                  16   contacts with California, there is still a basis for personal jurisdiction because the California

                                  17   contacts of uCloudlink Hong Kong and uCloudlink America can be attributed to uCloudlink

                                  18   Shenzhen and uCloudlink HK. Skyroam has two attribution theories: (1) agency and (2) alter

                                  19   ego.4

                                  20
                                       3
                                  21     uCloudlink disputes that uCloudlink Shenzhen and/or uCloudlink HK sells any products in
                                       California. See, e.g., Gao Decl. ¶¶ 4-5 (testifying that uCloudlink Shenzhen “is responsible for the
                                  22   research, design, development, testing, and operation of uCloudlink systems and backend servers
                                       in China, and the backend servers are located in Singapore and China,” and “[t]he products
                                  23   developed by [uCloudlink Shenzhen] are not the products sold in the United States”); Gao Decl.
                                       ¶¶ 6-7 (testifying that uCloudlink HK is a holding company, does not sell any products, and is the
                                  24   parent of uCloudlink Hong Kong, uCloudlink America, and uCloudlink Shenzhen).
                                       4
                                         Skyroam does not assert a conspiracy theory (i.e., that the contacts of a conspirator with the
                                  25   forum may be attributed to the foreign defendant/co-conspirator). Even if it did, that theory would
                                       be problematic. See Yu-Sze Yen v. Buchholz, No. C-08-03535 RMW, 2010 U.S. Dist. LEXIS
                                  26   42393, at *17-18 (N.D. Cal. Apr. 30, 2010) (noting that “[t]he Ninth Circuit has not yet ruled on
                                       the validity of [the conspiracy] theory” of personal jurisdiction but pointing out that the Ninth
                                  27   Circuit “has rejected an analogous theory for venue purposes” and that “California courts have
                                       rejected the conspiracy theory of personal jurisdiction”); Z-Rock Communs. Corp. v. William A.
                                  28   Exline, Inc., No. C 03-02436 WHA, 2004 U.S. Dist. LEXIS 15807, at *57-58 (N.D. Cal. Aug. 6,
                                       2004) (rejecting the conspiracy theory of personal jurisdiction; noting that “the Ninth Circuit has
                                                                                         10
                                   1                  a.      Agency

                                   2          Skyroam’s agency theory is a means of holding uCloudlink HK jurisdictionally

                                   3   accountable. According to Skyroam, uCloudlink HK is the parent of the other uCloudlink entities,

                                   4   including uCloudlink Hong Kong and uCloudlink America. Skyroam argues that the other

                                   5   uCloudlink entities are uCloudlink HK’s agents and thus their contacts may be attributed to

                                   6   uCloudlink HK.

                                   7          In a recent decision, this Court noted that

                                   8                  [t]he current state of the law is not entirely clear on the issue of
                                                      whether and, if so, when an agent’s contacts may be attributed to its
                                   9                  principal for jurisdictional purposes. Daimler AG v. Bauman, 571
                                                      U.S. 117 (2014), indicates it is possible to use an agency
                                  10                  relationship to establish specific jurisdiction, see id. at 135 n.13
                                                      (stating that “[a]gency relationships . . . may be relevant to the
                                  11                  existence of specific jurisdiction” – e.g., “a corporation can
                                                      purposefully avail itself of a forum by directing its agents or
                                  12                  distributors to take action there”) (emphasis omitted), and the Ninth
Northern District of California
 United States District Court




                                                      Circuit has not suggested otherwise. But neither the Supreme Court
                                  13                  nor the Ninth Circuit has provided guidance as to, under what
                                                      circumstances, it is appropriate to attribute contacts. At best, the
                                  14                  Ninth Circuit has indicated that one specific approach it had adopted
                                                      prior to Daimler is no longer valid. See Williams v. Yahama Motor
                                  15                  Co., 851 F.3d 1015, 1024 (9th Cir. 2017) (indicating that, post-
                                                      Daimler, the following test cannot be used for general or specific
                                  16                  jurisdiction – i.e., “whether the [agent] ‘performs services that are
                                                      sufficiently important to the [principal] that if [the principal] did not
                                  17                  have a representative to perform them, the [principal’s] own
                                                      officials would undertake to perform substantially similar
                                  18                  services’”).
                                  19   Castillo v. Caesars Entm’t Corp., No. 18-cv-05781-EMC, 2018 U.S. Dist. LEXIS 201721, at *6-7

                                  20   (N.D. Cal. Nov. 28, 2018).

                                  21          Skyroam’s agency argument is problematic in that Skyroam uses the pre-Daimler test for

                                  22   agency that the Ninth Circuit no longer uses. See Mot. at 17-18 (arguing that the uCloudlink

                                  23   entities “are responsible for the at least the research and development, branding, and marketing of

                                  24   the products that directly compete with [Skyroam’s] products” and, “[w]ithout the existence of the

                                  25   uCloudlink subsidiaries, uCloudlink [HK] would have to undertake to perform the same

                                  26   services”).

                                  27

                                  28   refused to attribute personal jurisdiction over individual partners due to jurisdiction over the
                                       partnership based on the theory of joint and several liability of individual partners”).
                                                                                          11
                                   1                   b.      Alter Ego

                                   2           Skyroam’s alter ego theory is a means of holding both uCloudlink HK and uCloudlink

                                   3   Shenzhen jurisdictionally accountable. According to Skyroam, uCloudlink HK and uCloudlink

                                   4   Shenzhen are alter egos of uCloudlink Hong Kong and uCloudlink America (and vice-versa)

                                   5   because “[a]ll uCloudlink entities are shell corporations through which all conduct one another’s

                                   6   business and operate as a single entity.” Mot. at 7. Skyroam maintains that the companies “share

                                   7   the same officers and board of directors.” Mot. at 7, 17. Skyroam further argues that the

                                   8   companies “develop, advertising, market, and sell products together with nothing to differentiate

                                   9   the companies,” noting in particular that the website refers to a singular entity uCloudlink. Mot. at

                                  10   18.

                                  11           The Ninth Circuit has indicated that there is an alter ego relationship for jurisdictional

                                  12   purposes where “‘(1) . . . there is such unity of interest and ownership that the separate
Northern District of California
 United States District Court




                                  13   personalities [of the two entities] no longer exist and (2) . . . failure to disregard [their separate

                                  14   identities] would result in fraud or injustice.’” Doe v. Unocal Corp., 248 F.3d 915, 926 (9th Cir.

                                  15   2001), overruled on other grounds by Williams, 851 F.3d at 1024 (noting that Daimler overruled

                                  16   the agency test previously used in Unocal). This approach is similar to the approach that

                                  17   California courts have adopted for alter ego liability. See Goodrich v. Briones (In re

                                  18   Schwarzkopf), 626 F.3d 1032, 1038 (9th Cir. 2010) (stating that “California recognizes alter ego

                                  19   liability where two conditions are met: First, where ‘there is such a unity of interest and

                                  20   ownership that the individuality, or separateness, of the said person and corporation has ceased;’

                                  21   and, second, where ‘adherence to the fiction of the separate existence of the corporation would . . .

                                  22   sanction a fraud or promote injustice’”); see also Gerritsen v. Warner Bros. Entm’t Inc., 112 F.

                                  23   Supp. 3d 1011, 1043 (C.D. Cal. 2015) (listing factors to consider, under California law, regarding

                                  24   unity of interest – e.g., commingling of funds, holding out by one entity that it is liable for the

                                  25   debits of the other, use of the same offices and employees, use of one as a mere shell or conduit

                                  26   for the affairs of the other, identity of officers and directors, failure to adequately capitalize, etc.).

                                  27           In the instant case, Skyroam asserts an alter ego relationship based on (1) identity of

                                  28   officers and directors and (2) a website that presents a unified “uCloudlink” name. Even accepting
                                                                                           12
                                   1   those facts as true, they make an alter ego relationship possible but are not enough on their own to

                                   2   establish a prima facie case of unity of interest or ownership. Cf., e.g., Eclectic Properties E., LLC

                                   3   v. The Marcus & Millichap Co., No. C-09-00511 RMW, 2012 U.S. Dist. LEXIS 28865, at *17-18

                                   4   (N.D. Cal. Mar. 5, 2012) (finding that, e.g., the occupation of the same corporate headquarters, the

                                   5   sharing of many of the same employees, the sharing of the same corporate philosophy and

                                   6   operating principles, and marketing materials that referred to the companies interchangeably were

                                   7   not enough to show alter ego liability).

                                   8          4.      Jurisdictional Discovery

                                   9          For the foregoing reasons, the Court does not find Skyroam’s personal jurisdiction

                                  10   arguments persuasive. Skyroam asks, however, that, before the Court make a final decision on

                                  11   personal jurisdiction, that it be given the opportunity to take some jurisdictional discovery. The

                                  12   Ninth Circuit has stated that, “‘[w]here a plaintiff’s claim of personal jurisdiction appears to be
Northern District of California
 United States District Court




                                  13   both attenuated and based on bare allegations in the face of specific denials made by the

                                  14   defendants, the Court need not permit even limited discovery . . . .’” Pebble Beach Co. v. Caddy,

                                  15   453 F.3d 1151, 1160 (9th Cir. 2006). See, e.g., Getz v. Boeing Co., 654 F.3d 852, 860 (9th Cir.

                                  16   2011) (“Plaintiffs fail to identify any specific facts, transactions, or conduct that would give rise to

                                  17   personal jurisdiction over ATEC in California. In light of their purely speculative allegations of

                                  18   attenuated jurisdictional contacts, the district court did not abuse its discretion when it denied

                                  19   Plaintiffs’ request for further discovery.”). On the other hand, the Ninth Circuit has also noted that

                                  20                  “discovery should ordinarily be granted where pertinent facts
                                                      bearing on the question of jurisdiction are controverted or where a
                                  21                  more satisfactory showing of the facts is necessary.” Although a
                                                      refusal to grant discovery to establish jurisdiction is not an abuse of
                                  22                  discretion when “it is clear that further discovery would not
                                                      demonstrate facts sufficient to constitute a basis for jurisdiction,”
                                  23                  discovery should be granted when, [e.g.], the jurisdictional facts are
                                                      contested or more facts are needed.
                                  24

                                  25   Laub v. United States DOI, 342 F.3d 1080, 1093 (9th Cir. 2003).

                                  26          In the instant case, Skyroam makes a fair argument that more facts are needed (e.g., on

                                  27   stream of commerce and alter ego) in order for the Court to assess personal jurisdiction. The

                                  28   Court therefore gives Skyroam leave to take jurisdictional discovery. Although the Court is giving
                                                                                         13
                                   1   Skyroam leave, the Court emphasizes that it is not permitting a fishing expedition and expects that

                                   2   the discovery served will be limited and narrowly tailored. Such discovery shall be completed

                                   3   within 45 days of the date of this Order. If, after discovery is completed, Skyroam believes in

                                   4   good faith that there is a prima facie case for jurisdiction over uCloudlink Shenzhen and/or

                                   5   uCloudlink HK, then it may file a new motion asking for leave to add one or both companies to

                                   6   the case as counterdefendants for the trade secret misappropriation claims. The motion should be

                                   7   supported by evidence obtained through discovery.

                                   8                                      III.      CONCLUSION

                                   9           For the foregoing reasons, the Court grants in part and denies in part Skyroam’s motion for

                                  10   leave to amend. Skyroam has leave to add counterclaims for trade secret misappropriation and to

                                  11   add Skyroam Shenzhen as a counterclaimant. At this juncture, Skyroam does not have leave to

                                  12   add uCloudlink Shenzhen or uCloudlink HK as counterdefendants.
Northern District of California
 United States District Court




                                  13           Skyroam shall file its amended answer and counterclaims, as permitted above, within 30

                                  14   days.

                                  15           This order disposes of Docket No. 17.

                                  16

                                  17           IT IS SO ORDERED.

                                  18
                                  19   Dated: January 25, 2019

                                  20

                                  21                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       14
